Case 14-23302        Doc 104      Filed 04/04/19 Entered 04/04/19 11:55:26              Desc       Page
                                               1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-23302
         Randall S Goulding
         Robyn L Goulding
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/23/2014.

         2) The plan was confirmed on 05/29/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/16/2018.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 57.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $39,000.00.

         10) Amount of unsecured claims discharged without payment: $114,181.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-23302      Doc 104         Filed 04/04/19 Entered 04/04/19 11:55:26                      Desc       Page
                                                2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $144,228.32
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                   $144,228.32


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $9,301.55
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                        $6,792.06
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $16,093.61

Attorney fees paid and disclosed by debtor:                  $4,000.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
ALTAIR OH XIII LLC                Unsecured     10,962.00     10,414.08        10,414.08      10,414.08        0.00
AT&T MOBILITY II LLC              Unsecured            NA       1,697.60         1,697.60      1,697.60        0.00
BECKET & LEE LLP                  Unsecured         788.00        728.18           728.18        728.18        0.00
BECKET & LEE LLP                  Unsecured      3,391.00       3,411.06         3,411.06      3,411.06        0.00
BMO HARRIS BANK NA                Secured       11,740.94       7,714.36         7,714.36      7,714.36     285.64
ECAST SETTLEMENT CORPORATION      Unsecured         737.00        267.05           267.05        267.05        0.00
LESLIE WEISS AS COURT APPOINTED   Unsecured           0.00          0.00             0.00           0.00       0.00
LOCKE LORD LLP                    Unsecured     72,188.00     72,388.44        72,388.44      72,388.44        0.00
MCGOVERN & GREENE LLP             Secured       13,499.00     13,499.00        13,499.00      13,499.00        0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         346.00        438.25           438.25        438.25        0.00
PNC BANK                          Unsecured     17,222.00     17,222.04        17,222.04      17,222.04        0.00
PNC BANK                          Secured             0.00          0.00             0.00           0.00       0.00
PNC BANK                          Secured             0.00          0.00             0.00           0.00       0.00
PNC MORTGAGE                      Secured             0.00          0.00             0.00           0.00       0.00
PNC MORTGAGE                      Secured             0.00          0.00             0.00           0.00       0.00
AMERICAN EXPRESS                  Unsecured      3,391.00            NA               NA            0.00       0.00
BMO HARRIS BANK                   Unsecured     12,123.00            NA               NA            0.00       0.00
CHASE                             Unsecured     10,706.00            NA               NA            0.00       0.00
CHASE                             Unsecured     10,065.00            NA               NA            0.00       0.00
CHASE                             Unsecured      7,848.00            NA               NA            0.00       0.00
MCGOVERN GREEN                    Unsecured     13,000.00            NA               NA            0.00       0.00
BARCLAYS BANK DELAWARE            Unsecured     14,884.00            NA               NA            0.00       0.00
FRED HARBECKE                     Unsecured      7,000.00            NA               NA            0.00       0.00
ILL DEPT OF EMPL SEC              Unsecured           0.00           NA               NA            0.00       0.00
JOSEPH ROSIN                      Unsecured           0.00           NA               NA            0.00       0.00
SEARS/CITIBANK                    Unsecured      4,710.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-23302      Doc 104         Filed 04/04/19 Entered 04/04/19 11:55:26                   Desc         Page
                                                3 of 4



Scheduled Creditors:
Creditor                                        Claim         Claim         Claim        Principal        Int.
Name                                 Class    Scheduled      Asserted      Allowed         Paid           Paid
BANK OF AMERICA                   Unsecured     22,854.00            NA           NA             0.00         0.00
NORTHSHORE UNIVERSITY HEALTH      Unsecured      7,600.00            NA           NA             0.00         0.00
SYNCHRONY BANK                    Unsecured         360.00         69.01        69.01           69.01         0.00
UNITED STATES SECURITIES AND EX   Unsecured           0.00          0.00         0.00            0.00         0.00


Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00              $0.00                    $0.00
      Mortgage Arrearage                                      $0.00              $0.00                    $0.00
      Debt Secured by Vehicle                             $7,714.36          $7,714.36                  $285.64
      All Other Secured                                  $13,499.00         $13,499.00                    $0.00
TOTAL SECURED:                                           $21,213.36         $21,213.36                  $285.64

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                 $0.00                $0.00
       Domestic Support Ongoing                                $0.00                 $0.00                $0.00
       All Other Priority                                      $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                                $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                             $106,635.71        $106,635.71                    $0.00


Disbursements:

       Expenses of Administration                             $16,093.61
       Disbursements to Creditors                            $128,134.71

TOTAL DISBURSEMENTS :                                                                        $144,228.32




UST Form 101-13-FR-S (9/1/2009)
Case 14-23302        Doc 104       Filed 04/04/19 Entered 04/04/19 11:55:26                Desc      Page
                                                4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
